 DECISIONS OF NATIONAL LABOR RELATIONS BOARDK-D Lamp Company and Melvin E. Remley. Case 9-CA- 10549May 13, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn February 3, 1977, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt her recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, K-D Lamp Company, Cincinnati, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(b):"(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.2 We specifically disavow the discussion and conclusions set forth in theaddendum (AUD, 11 (2), pars. 8 14) in the Administrative Law Judge'sDecision. The issues considered there were neither alleged nor litigated atthe hearing.3 In her recommended Order the Administrative Law Judge uses thenarrow cease-and-desist language, "in any like or related manner."Respondent here has committed a violation which goes to the very heart ofthe Act. We shall therefore require Respondent to cease and desist from inany other manner infringing upon the rights guaranteed to employees bySec. 7 of the Act. N.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941); H. C. Macaulay Foundry Company, 223 NLRB 815 (1976).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to reinstateeconomic strikers who have unconditionallyrequested reinstatement when work for whichthey are qualified becomes available.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by the NationalLabor Relations Act.WE WILL make Melvin E. Remley whole forany loss of earnings he may have suffered becauseof our discrimination against him by payment tohim of a sum of money equal to that which henormally would have earned from August 5, 1976,until September 14, 1976, when we did offer himreinstatement.K-D LAMP COMPANYDECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: Pursu-ant to a charge filed on August 11, 1976, by Melvin E.Remley, a complaint was issued against K-D LampCompany, Respondent, on September 30, 1976, allegingthat Respondent violated Section 8(a)(I) and (3) of theAct1by failing to reinstate Remley, an economic striker,between August 5 2 and September 15, 1976.Pursuant to due notice, the case was heard before me inCincinnati, Ohio, on December 7, 1976. The GeneralCounsel and Respondent were represented by counsel andthe Charging Party appeared pro se. All parties wereafforded full opportunity to present oral and writtenevidence and to examine and cross-examine witnesses. Theparties waived oral argument and briefs were filed onbehalf of the General Counsel and Respondent on January3, 1977.Upon the entire record, together with careful observationof the witnesses and consideration of the briefs, I make thefollowing:National Labor Relations Act, as amended, 29 U.S.C. Sec. 151, et seq.2 The complaint alleged this initial date as August 9. In his brief theGeneral Counsel moves to amend the complaint to state August 5 as theappropriate date. Since undisputed evidence establishes the August 5 date tobe correct, the General Counsel's motion to amend is granted.229 NLRB No. 101648 K-D LAMP COMPANYI. PRELIMINARY FINDINGSRespondent, a Massachusetts corporation, is engaged inthe manufacture of automobile headlights and relatedequipment at its Cincinnati. Ohio, location. During thepast 12 months, a representative period, Respondent had adirect inflow in interstate commerce of goods and productsvalued in excess of $50,000, which it sold and caused to beshipped from its Cincinnati, Ohio, plant directly to pointsoutside Ohio. Respondent is, and was at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.At all times material herein International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America and its Local 1258 (collectivelyreferred to as the Union) were labor organizations withinthe meaning of Section 2(5) of the Act.1I. THE UNFAIR LABOR PRACTICESWith some exceptions not pertinent to the presentproceeding, Respondent's production and maintenanceemployees in Cincinnati are represented by the Union. Thecollective-bargaining agreement covering these employeesexpired on August 7, 1974. No agreement for a renewalcontract having been reached by that time, the Unionstruck on August 8, 1974.Just before the strike began there were approximately160 employees in the bargaining unit here involved. Ofthese, around 9 were in the paint department and from 75to 100 in the assembly department.The plant continued to operate during the strike, whichcontinued until August 5, 1975. Mr. Frank O. Leurck,respondent's manager of factory personnel and its onlywitness at the hearing, testified that during the strike it wasnecessary to hire some 800 persons in order to achieve anadequate complement of satisfactory employees.When the strike ended, about 60 employees applied forreinstatement.3Sometime in August 1975 Remley tele-phoned Mr. Lee Seiler, Respondent's manager of opera-tions, about returning to work. On August 29, Seiler wroteRemley that there were then no openings in Remley'sdepartment. Remley was advised to report to Seiler and"sign the proper form so that [his] name [could] be addedto those on the recall list." The letter concluded: "In theevent of a future job opening, first consideration will begiven to those on the recall list for those in the departmentwhere the opening is available." On September 2, 1975,Remley and James F. Cox went to the plant and signed therecall list, thereby making an unconditional offer to returnto work.Cox and Remley had been employed as service andutility workers in Respondent's paint department since1942 and 1947, respectively. Paint spraying was amongtheir duties. Remley had been president of the Local Unionsince 1973 and previously was a union committemanand/or shop steward in the paint department for some 26years. Cox was reinstated on October 6, 1975. He then3 Leurck testified that by the time of the present heanng all but two (orpossibly three) had been reinstated. It does not appear why those few hadnot been reinstated.4 Apparently there is disagreement as to wsho had signed first. It isunnecessary to resolve that conflict in this case.apparently spent most of his working time at spraypainting. He testified that, although there had been only 9employees in the paint department when the strike began,upon his reinstatement there were some 12 to 14, none ofwhom had worked for Respondent before the strike. Whenhe left, at the end of July 1976, there were around seven oreight.During the last week in July 1976 Remley spoke toLeurck about the possibility of being recalled for a positionin the assembly department, but Leurck maintained that astriker could be reinstated only in the department in whichhe had been working before the strike and that Respondent"would hire from the outside for the assembly department,once all of the assembly department employees wererecalled to active service." In this connection, Remley'suncontradicted testimony was:Well, I asked [Leurck] did he think it was fair-Itold him I didn't think it was fair that when you havepermanent openings in the plant, since we are allsupposed to be classed as employees, and since wedon't have no damn agreement that would particularlyisolate employees in one department or another, that Ididn't think it was fair that just because a personhappened to go out on strike in one department andsigned up to come back to work unconditionally, thatthe only place they will consider him to work is thedepartment which he was originally in.And he says that that-they was going to-they feltthat they had to take us back unconditionally in thedepartment which we was from, but they didn't have totake us in any other department.Either in the same conversation or in another conversationtoward the end of July, Leurck told Remley that he couldresume work for Respondent only "if there is a permanentopening, and that has to be by somebody either quitting ordying." At that point Remley said that he understood Coxmight be about to go to work for the post office. Leurckreplied: "Well, in that case there will be a permanentopening." Within a few days, however, when it becamegenerally known that Cox was indeed going to work for thepost office, Leurck telephoned Remley and stated thatstriker Evie Taylor, also employed in the paint department,had signed the reinstatement list before Remley. It appearsthat, as a matter of fact, Remley and Taylor had applied onthe same day.4Cox failed to report to work on August 2, 3, and 4, 1976.Accordingly, under a company rule, he was terminated asof August 5.5 Remley and Taylor were both recalled byletters dated September 14, 1976, and resumed work thenext day.The General Counsel contends that Remley should havebeen recalled to replace Cox upon the latter's terminationon August 5, 1976. Respondent, on the other hand,maintains that until September 14 there was no permanentposition in the paint department available for Remley.Respondent asserts that Cox's departure did not automati-5 Although denominated a discharge, Cox's termination apparently wasin fact a voluntary quit to assume a job with the postal service.649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcally create a fillable vacancy since (1) business declinedduring the early part of August, and (2) Remley could notbe reinstated between mid-August and mid-Septemberbecause Mr. Stone, Respondent's president, was out of thecountry for that period. Since Cox's termination at leastprima facie created a vacancy, the evidence in support ofRespondent's two-point defense will now be examined.A. Asserted Decline in BusinessIn support of Respondent's assertion of a decline inbusiness after the end of July, Leurck testified as follows:Q. Mr. Remley has testified that you told him inlate July that the business was good at that time.A. That is correct.Q. Did the business continue good then intoAugust and through August?A. No, it did not. It dropped off almost sixtypercent.**Q. Mr. Leurck, when did business start to decline?A. At the end of July. ... The first three weeks ofAugust were horrible.No production or sales records were offered.As stipulated at the hearing, the total hours worked byhourly employees in the paint department during July,August, and September, 1976, were as follows:Leurck conceded that when Cox left there was spraypainting to be done. It is undisputed that after Cox'sdeparture, Foreman Richard Kolde apparently did sub-stantial amounts of spray painting. Remley testified,without contradiction, that he saw Kolde performing suchwork on August 6, the day after Cox's termination. Thetime spent by Kolde in spray painting is not included in thefigures set forth above.Whatever may have been the business situation in theplant as a whole (as to which there is no evidence), in viewof Respondent's position that employees' reinstatementrights were limited by departmental boundaries, Respon-dent's defensive claim of a decline in business must beappraised with reference only to the paint department.The available data and undisputed evidence do notsupport Leurck's conclusory testimony. Thus, in the firstweek of August the number of employee hours worked inthe paint department was about the same as in the weekending July 3. The number in the second week of Augustsomewhat exceeded that in the first week of July. And theemployee hours shown for August were augmented bywork done by Foreman Kolde. By the third week in Augustthe employee hours worked in the paint departmentexceeded those in the third week of July. No matter howthe figures are viewed, they do not support Leurck'sestimate of a 60 percent decline in business in the early partof August. From the second week of August until Remleyand Taylor were reinstated, there was apparently sufficientwork in the paint department to require the services oftransferees from the assembly department.Week EndingJuly 3July 10July 17July 24July 31August 7August 14August 21August 28September 4September 11IISeptember 18September 25No. of Hours133.5880.00184.83209.67226.50131.75141.17185.16256.00245.42211.67235.00193.00During the same period two employees, Ruth Rennick andVirginia Ralston, were transferred temporarily from assem-bly to the paint department. The hours worked in the paintdepartment by these transferees were:Week EndingAugust 15August 22August 29September 5September 12Rennick Ralston84000021.170.0040.0040.0032.00Cox testified that Ralston had started to work in the paintdepartment about 6 weeks before he left. At first she wason a "temporary" basis but later "as a regular."B. Stone's AbsenceLeurck testified that President Stone was out of thecountry from around the 10th to the 15th of August untilabout the same date in September. On direct examinationLeurck maintained that he did not have authority to takeon any employees in Stone's absence. In this connectionLeurck's testimony was:Q. Did you personally have the authority to createnew permanent positions in any departments at thecompany's facilities?A. No.Q. When this occurred what was the processinvolved, say during July and August and September of1976 in particular?A. Whenever any foreman would come to me andask whether he could put on anybody, I would say,"Well, we will present the figures to Mr. Stone," andMr. Stone would, in view of the orders coming in,would make a judgment as to who we should hire-notwho we should hire, but how many we should bring in.Q. Did this go to replacing employees as well asjust adding additional employees to the work force?A. It did.Q. Did Mr. Stone personally then have to approvethe addition of any permanent people?A. He did.Q. Did this apply to new hires as well as to peoplereturning from the strike?A. It did.650 K-D LAMP COMPANYQ. Where was Mr. Stone from approximatelyAugust 10 until September 10 or I I?A. In the Middle East.Q. During that period did he authorize any personsto come in on a permanent basis?A. No, he did not.Leurck then testified unequivocally that no persons were"brought into the assembly department ... on a perma-nent basis, between August 5 and September 14," 1976.However, on cross-examination he conceded that betweenAugust 25 and September 10 Respondent hired 12employees "in classifications which were an integral part ofthe production process." He produced a subpenaed recordwhich showed that two assemblers had been hired onSeptember 7 and three on September 10;6 six pressoperators in August and two on September 9; and oneemployee in the catalog department on August 16. Oncross-examination Leurck also acknowledged that whenemployees Rennick and Ralston were transferred to thepaint department, employees were hired to fill theirpositions in the assembly department.Since Stone did not return from abroad until September10 or 11, at the earliest, it is clear that none of the hireslisted above was specifically authorized or cleared by him.Leurck's testimony concerning the authority for these hireswas:Q. Now with whom did you clear these new hires?A. Mr. Seiler on the press department.*SQ. Mr. Seiler then has the authority to hireemployees without clearing through Mr. Stone?A. Yes.Q. He does?A. Let's put it this way: He did in this instance.** *Q. How about the assemblers hired on 9-10, thethree assemblers hired on 9-10, did you talk to-that'syour department, isn't it, assemblers?A. Actually they are all my departments, but Idon't recall asking anyone about those three, for hire.Q. You then took the initiative on your own to hirethose employees?A. That's right.Q. I am not certain what your bailiwick is. Are youover all of these employees, including the pressoperators?A. I do all the hiring.Q. You do all the hiring?A. Except for catalog.6 Leurck testified that the three "assemblers" hired on September 10were actually in the catalog department, being too young to work onproduction machinery. He thought the same might be true of the September7 hires, who were brought in without going through the regular process ofpersonnel work. It is not clear why these people were ostensibly placed injobs which they could not legally fill. But. in any event. Leurck's testimonyin this regard raises doubt as to the asserted sharp separation amongdepartments.There is one other factor of great significance inappraising Respondent's contention that Cox could not bereplaced until Stone returned. There is only Leurck'sconclusory testimony, adduced largely by leading ques-tions, to support Respondent's contention that no employ-ees could be hired or even reinstated except by Stone. HadStone testified to such severe restriction on the authority ofhigh-echelon management personnel and had he beensubject to cross-examination as to the basis of therestriction, his testimony might have been persuasive. Asthe person imposing the restriction, he was in the bestposition to testify knowingly concerning it. But Stone didnot testify. After appearing at my request at a prehearingconference, he left the premises shortly after the hearingopened.In its brief, Respondent substitutes for relevant testimo-ny a quotation from a management handbook 7 to establishthat "for the President to retain exclusive power to createnew positions not only was understandable, but, givencircumstances, quite prudent." In addition to the fact thatthe quotation does not necessarily support the contentionof Respondent's counsel, it should be noted that we are nothere concerned with the creation of "new positions," butrather with the replacement of an employee who leftunexpectedly. Absent any factual explanation, it is virtual-ly inconceivable that any production company the size ofRespondent would voluntarily place itself in a positionwhere it was unable to maintain a complement ofemployees sufficient to meet its production needs duringan extended absence of its president. That help was neededin the paint department is demonstrated by the factspreviously set forth as well as by the fact that, immediatelyupon Stone's return, two employees, Taylor and Remley,were recalled.The fact is, and I find, that Cox's departure as ofSeptember 5 created the vacancy of a permanent positionin the paint department. The evidence also clearlyestablishes that, contrary to Respondent's contention,employees could be, and were, hired by Respondent duringStone's absence.sSo far as the present record discloses, Remley wasentitled to immediate reinstatement to the Cox position.Remley had had some 39 years' experience with Respon-dent, largely in spray painting, precisely the work that Coxhad been doing. There is no evidence that any otheremployee had similar experience. Although Remley quotedLeurck as having at one time maintained that Taylor hadpriority on the recall list, Respondent has not so contendedin this proceeding. Respondent's position is simply thatthere was no vacancy "available" for Remley untilSeptember 14, 1976. That position is contrary to thepreponderance of the evidence.Accordingly, on all the evidence, I find that, as alleged,Respondent failed and refused to reinstate Remley be-7 Puff, Manpower Requirements, in H.B. Maynard, Handbook ofManufac-turing Management (1970), pp. 8-4-8-5.8 In view of the hiring of new employees in other departments. it is notunreasonable to infer that if any restriction had been placed on Leurck, itwas directed only against reinstatement of Remley. union president andlongtime officer.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween August 5 and September 14, 1976, in violation ofSection 8(a)(3) and (1) of the Act.A brief addendum appears in order.Remley was statutorily entitled to reinstatement in anyavailable job for which he was qualified. Fire AlertCompany, 207 NLRB 885, 886 (1973). Although there wasno specific evidence of Remley's qualification for anyavailable job in the assembly department, Leurck testifiedthat employees temporarily transferred from the assemblydepartment were usually competent to do the work in thepaint department. Leurck's testimony also indicated thatwork in the assembly department was neither highly skillednor specialized. It is reasonable to assume that Remley,with many years' satisfactory service with Respondent,would be qualified to fill a job in the assembly department,particularly in view of Leurck's testimony concerning thedifficulty he encountered in obtaining satisfactory replace-ments for the strikers.Remley's statutory right was reinforced by the terms andconditions of employment prevailing at the plant. Theexpired collective-bargaining agreement between Respon-dent and the Union was received in evidence as anAdministrative Law Judge's exhibit. Leurck testified that,so far as here relevant, that agreement embodied Respon-dent's prior practices. That contract contained specificprovisions for transfers, both temporary and permanent,between departments. It provided that permanent vacan-cies were to be posted and notices thereof were to bemailed "to all laid off employees who the Companybelieves may be capable of filling the job." Intradepart-mental transfers were preferred but requests for interde-partmental transfers were to be considered before therewas outside hiring. Although seniority was generallyaccrued on a departmental basis, an interdepartmentaltransferee carried his seniority with him. And Leurcktestified that job knowledge and seniority were taken intoconsideration, but "[g]enerally it would be by seniority" inthe plant as a whole.Leurck testified that the provision for permanenttransfers had been abolished upon expiration of thecontract. However, there is no suggestion that this changewas discussed with or approved by the Union. Althoughthe contract had expired, Respondent was not at libertyunilaterally to change the existing terms and conditions ofemployment embodied therein. Respondent did not ex-plain the reasons or circumstances of the alleged change.Absent any explanation, it is not unreasonable to infer thatit was designed primarily to restrict strikers' reinstatementrights. Thus, no weight can be given to Leurck's testimonythat permanent transfers had been abolished upon expira-tion of the contract.As a striker, Remley retained his employee status.Accordingly, after his unconditional request for reinstate-ment he was entitled to an opportunity to bid on vacanciesin departments other than the paint department. As anunrecalled striker, he was essentially in layoff status (i.e.,Under the present charge, filed on August 11, 1976. presumably onlyvacancies arising since February IH, 1976. could be considered."' The General Counsel's conduct of this litigation is apparently in linewith a position previously taken by the Regional Director. Respondent'sbrief states that on November 19. 1975, Remley filed a charge (9 CA -9842),an idle employee awaiting recall) and thus entitled tonotice of vacancies for which he might qualify.In view of the foregoing considerations, I should beinclined to conclude that Respondent violated the Act byrefusing to consider Remley for reinstatement to vacanciesthat may have arisen in other departments betweenSeptember 2, 1975,9and September 14, 1976. Fire AlertCompany, supra.But the present complaint specifically alleges that theviolation commenced on August 5, 1976, when a vacancyarose in the paint department. Although the collective-bargaining agreement was received in evidence and Leurckwas questioned about the transfer provisions, counsel forthe General Counsel did not press the matter and noevidence was developed as to earlier vacancies in otherdepartments to which Remley might have been entitled. Inhis brief the General Counsel again contends only thatRemley was entitled to reinstatement in the paint depart-ment when Cox left on August 5, 1976.10 In view of thecourse of the present proceedings and the fact that theearlier availability of jobs in other departments was notfully litigated, I have limited my finding of violation to theperiod alleged, i.e., August 5 through September 14, 1976.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By failing and refusing to reinstate economic strikerMelvin E. Remley when work for which he was qualifiedbecame available, and after he had unconditionallyrequested reinstatement, thereby discouraging membershipin the Union, Respondent has violated Section 8(a)(3) ofthe Act.4. By the foregoing conduct Respondent interferedwith, restrained, and coerced employees in the exercise ofthe rights guaranteed to them by Section 7 of the Act, inviolation of Section 8(aX)() of the Act.5. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3)and (1) of the Act by failing and refusing to offer Remleyreinstatement from August 5 until September 14, 1976, Ishall recommend that it be required to make Remley wholefor any loss of earnings he suffered by reason ofRespondent's failure to reinstate him during that period bypayment to him of a sum of money equal to that which hethe "gravamen [of which] was that recall by department was unlawful."According to Respondent, that charge was dismissed, the Regional Directorstating that it was lawful for Respondent to reinstate strikers "in the order inwhich they requested reinstatement as job vacancies occur in the depart-ment in which they were working at the time of the strike."652 K-D LAMP COMPANYnormally would have earned during that period. Loss ofearnings shall be computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interest at6 percent per annum as prescribed in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, and the entire record in the case, and pursuant toSection 10(c) of the Act, I issue the following recommend-ed:ORDER"Respondent, K-D Lamp Company, Cincinnati, Ohio, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to reinstate economic strikerswho have unconditionally requested reinstatement whenwork for which they are qualified becomes available.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:H In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Make Melvin E. Remley whole, in the manner setforth in "The Remedy" section of this Decision, for lostearnings caused by Respondent's failure to offer himreinstatement between August 5 and September 14, 1976.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Cincinnati, Ohio, facility copies of theattached notice marked "Appendix."'2Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.12 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."653